Citation Nr: 0509624	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-20 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for bilateral foot 
pain.

4.  Entitlement to service connection for bilateral ankle 
pain.

5.  Entitlement to service connection for bilateral elbow 
pain.

6.  Entitlement to service connection for neck pain.

7.  Entitlement to service connection for back pain.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for bilateral knee 
swelling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty for training from January 
to June 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded this matter in August 2004 to provide the 
veteran an opportunity for a videoconference hearing as he 
had requested.  The veteran was scheduled for a hearing and 
notified accordingly.  In a statement signed by the veteran 
dated in January 2005, he withdrew his request for a 
videoconference hearing and requested that the Board proceed 
on the evidence of record.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence of rheumatoid arthritis 
coincident with his period of service.

3.  There is no competent evidence of gout coincident with 
his period of service.

4.  There is no competent medical evidence to demonstrate 
current disability associated with bilateral foot pain.  

5.  There is no competent medical evidence to demonstrate 
current disability associated with bilateral ankle pain.

6.  The veteran has not submitted competent medical evidence 
to demonstrate current disability associated with bilateral 
elbow pain.

7.  There is no competent medical evidence to demonstrate 
current disability associated with neck pain.

8.  There is no competent medical evidence to demonstrate 
current disability associated with back pain.

9.  There is no competent medical evidence to demonstrate 
current disability associated with headaches.

10.  There is no competent medical evidence to demonstrate 
current disability associated with bilateral knee swelling.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Gout was not incurred in or aggravated by active service, 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  No disability manifested by bilateral foot pain was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

4.  No disability manifested by bilateral ankle pain was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

5.  No disability manifested by bilateral elbow pain was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  .

6.  No disability manifested by neck pain was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

7.  No disability manifested by back pain was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

8.  No disability manifested by headaches was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

9.  No disability manifested by bilateral knee swelling was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information on two occasions.  For 
example, in a March 2003 letter, the RO notified the veteran 
of the information and evidence needed to substantiate a 
claim of service connection.  Again, in a December 2003 
letter, the RO notified the veteran of the information and 
evidence needed to substantiate his claims of service 
connection and specified each claim.  As a result of these 
letters, the veteran provided additional information 
regarding treatment he stated that he had received for his 
reported disabilities.  Responses from these health 
facilities turned up no evidence that the veteran had indeed 
been treated at those facilities.  No additional evidence was 
provided in support of the veteran's claims.  

The first VCAA letter provided to the veteran was sent prior 
to the initial rating decision denying the claims.  The 
initial rating decision was issued in April 2003.  The VCAA 
notification letter was sent to the veteran in March 2003.  
Thus, the timing of VA's notification actions complies with 
the express requirements of the law as interpreted by the 
Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Moreover, subsequent to the December 2003 VCAA notification, 
the RO then provided a Supplemental Statement of the Case 
(SSOC) dated in March 2004 that contained the pertinent law 
and regulations.  In general, the RO advised the veteran to 
submit any information or evidence pertaining to his claims, 
noting specifically what type of evidence was needed to 
establish entitlement.  Thus, there is no defect, therefore, 
with respect to the VCAA notice requirements in this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
It is noted that he has identified no additional private 
medical records in connection with this appeal.  It is also 
noted that negative responses were received to requests for 
records identified by the veteran for purported treatment at 
Southeast Dallas Health Center and Dallas County (Parkland) 
Hospital.  

The Board notes that the veteran has not been afforded 
pertinent VA medical examinations in connection with his 
service connection claims.  First, there is no competent 
evidence of current disabilities manifested by bilateral foot 
pain, bilateral ankle pain, bilateral elbow pain, neck pain, 
back pain, headaches, or bilateral knee swelling.  In other 
words, other than a diagnosis of chronic gouty arthritis and 
rheumatoid arthritis, no other current disabilities as 
alleged by the veteran are supported by the competent 
evidence of record.  Other than stating that his health 
deteriorated after his separation from service, there are no 
reports of specific injuries during service.  There is also 
no indication that any current disability manifested by gouty 
arthritis or rheumatoid arthritis is related to his period of 
service.  Moreover, the veteran himself is not competent to 
express an opinion as to the medical cause of any current 
disabilities.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The first documented post-service treatment of the veteran 
for his rheumatoid arthritis and chronic gout appears in 
records at the earliest in 1997, some 20 years after his 
separation from service.  The long period of time that 
elapsed between service and the onset of his current 
disabilities constitutes competent evidence that any current 
disability is not related to service.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  There is no other evidence 
indicating that his gout or arthritis is otherwise related to 
service.  Because there is nothing to indicate that current 
disability is related to service, the Board concludes that an 
examination under these facts is not necessary.

The Board therefore finds that, the facts pertinent to this 
claim have been properly developed, and that VA's duties to 
the veteran under the VCAA have been fulfilled.  
There is no further action that could assist the veteran in 
substantiating his claims.  Therefore, the Board will address 
the merits of the veteran's claim.  

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1102(3), 1131, 1112, 1113, 1137, 5017 
(West. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

Active military, naval, or air service includes a period of 
ACDUTRA during which a person was disabled or died from a 
disease or injury.  38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.6(a) (2004).  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable. 38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1(d) (2004).

Active duty for training (ACDUTRA) is defined as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22) (West 2002).  

The law requires that in order for service connection to be 
granted, there must be evidence of a current disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (2000), 
dismissed in part, 239 F.3d 1356 (Fed. Cir. 2001).  

A lay person, untrained in the field of medical diagnostics, 
is incompetent to offer an opinion which requires specialized 
medical knowledge.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Service connection claims

Rheumatoid arthritis and gout

The service medical records are silent as to any complaints, 
notations, or medical findings of rheumatoid arthritis or 
gout during the veteran's period of service.  The Board notes 
that diagnoses of rheumatoid arthritis and gouty arthritis 
are noted in medical records following service.  The earliest 
notations of rheumatoid arthritis, however, appear in medical 
records dated in June 1997, in which the examiner refers to a 
history of rheumatoid arthritis.  The onset of rheumatoid 
arthritis is unclear, but the veteran has not offered any 
evidence of an onset prior to June 1997.  That dates the 
onset of rheumatoid arthritis 20 years following his 
separation from service.  

The veteran was diagnosed as having chronic gout as noted in 
VA outpatient records dated in January 2003.  The examiner 
noted that the veteran complained of pain in the bilateral 
joints affecting the knees and ankles.  No diagnosis other 
than gout was indicated.  There are no indications of an 
onset of gout earlier than the January 2003 records.  No 
medical records prior to the January 2003 reflect symptoms of 
or diagnoses of gout.  

The veteran has not provided competent evidence to 
substantiate that rheumatoid arthritis and chronic gout or 
gouty arthritis were incurred during his period of ACDUTRA.  
There is an extensive lapse of time between the veteran's 
separation from service and the apparent onset of these 
disorders.  There are no notations during service, and given 
the lack of medical evidence in the interim 20-year period, 
there is nothing to support service connection on a 
presumptive basis for either of these disorders.  38 C.F.R. 
§ 3.307.  

Further, in this case, neither the veteran nor his 
representative has offered any competent medical evidence in 
support of the claims on appeal; neither the veteran's 
statements, nor the representative's arguments constitute 
competent medical evidence because there is no indication 
that they have the medical training, expertise, or diagnostic 
ability to render a competent opinion as to any relationship 
between current disability and the veteran's period of 
service.  Espiritu v. Derwinski, 2 Vet. App. 494, 496.

There is no basis, therefore, to grant service connection for 
rheumatoid arthritis or chronic gout.  These disorders were 
diagnosed many years after service and there is nothing in 
the record to substantiate an onset coincident with service 
or within the presumptive period.  There being no reasonable 
doubt in this case, the veteran's claims of service 
connection for rheumatoid arthritis and chronic gout are 
denied.  38 U.S.C.A. § 5107.  

In the present appeal, the following disabilities have not 
been currently diagnosed or linked to the veteran's period of 
service: bilateral foot pain, bilateral ankle pain, bilateral 
elbow pain, neck pain, back pain, headaches, or bilateral 
knee swelling.  Although the veteran complained of chronic 
pain associated with the bilateral knees and ankles as 
reflected in the VA outpatient records dated in January 2003, 
the examiner diagnosed chronic gout and noted mild warmth to 
touch at the knees and ankles without effusions and provided 
no other pertinent diagnosis.  As noted above, pain in and of 
itself does not constitute a disability with nothing more.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285.  The veteran 
is not entitled to service connection, therefore, for pain 
alone.  The disabilities as reported by the veteran are not 
shown to exist currently, and absent a current disability, 
service connection must be denied.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144.  

After reviewing the totality of the evidence of record, the 
Board concludes that the preponderance of such evidence is 
against entitlement to service connection for bilateral foot 
pain, bilateral ankle pain, bilateral elbow pain, neck pain, 
back pain, headaches, or bilateral knee swelling.  There is 
not such a state of equipoise of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for gout is denied.

Service connection for bilateral foot pain is denied.  

Service connection for bilateral ankle pain is denied.  

Service connection for bilateral elbow pain is denied.  

Service connection for neck pain is denied.  

Service connection for back pain is denied.  

Service connection for headaches is denied.  

Service connection for bilateral knee swelling is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


